PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of				:
NAMSARAEV, EUGENI, et al.		:
Application No.:  16/824,417			:	DECISION ON PETITION
Filing Date:  March 19, 2020			:
Attorney Docket No.:	78GB-358106-US2	:



This is a decision on the petition filed June 23, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final Office Action mailed August 23, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 24, 2021.  A Notice of Abandonment was mailed March 24, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action was sent in with the petition; (2) the petition fee of $2,100; and (3) the required statement of unintentional delay have been received.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $1,480.00 extension of time submitted on June 23, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s credit card in due course. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 1637 for appropriate action in the normal course of business on the reply received.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        





cc:	Alex Y. Nie
	1540 El Camino Real, Suite 120
	Menlo Park, CA 94025